Title: Thomas Jefferson to William Champe Carter, 16 January 1813
From: Jefferson, Thomas
To: Carter, William Champe


          
            Dear Sir Monticello Jan. 16. 13.
            Mr Short has made a sale of the lands called Indian camp which he purchased of you in 1796. on applying to the clerk’s office on the occasion for the deed you executed to him we learnt that altho mrs Carter’s acknolegement of it had been taken & recorded, yet the deed itself had never been acknoleged by you, nor proved by the witnesses. one of these is since dead, & there having been but three, it cannot now be made good by them. your personal acknolegement of it is therefore become indispensable; and to save you the trouble of coming to this court on purpose, I have prevailed on the clerk to deliver me the original out of the office (on giving my reciept for it) and now send the bearer express with it to you for your acknolegement of it before the court of your own county. as this takes place the day after tomorrow, the bearer will wait, to bring back the original deed with a certificate of the acknolegement from the court. until this is recieved mr Short’s sale is suspended. in order to save mrs Carter the trouble of a reacknolegement either in court or before commissioners (which last method, by the time it would take might defeat the sale) I subjoin a form of acknolegement which if you will endorse on the back of the deed, acknolege it before three witnesses & then reacknolege the same in court, will I think make good mrs Carter’s former acknolegement, and also obviate any objections from your acknolegement not being within the original eight months. the fear of mr Short’s losing his sale by this omission, occasions my urgency on your convenience to cover this defect. Accept the assurance of my great esteem and respect.
            
              Th:
              Jefferson
          
          
            Form of acknolegement to be endorsed on the deed.
            William Champe Carter acknoleged before us that he signed sealed and delivered this deed on the day and year therein stated, and again acknoleged his signature, seal and delivery thereof before us thisday of January 1813.
            to be signed by 3. witnesses.
          
        